Citation Nr: 1623736	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability, to include central spinal stenosis L3-L4 with degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter has been previously remanded by the Board in December 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2012.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a cervical spine disability is no longer before the Board because it was granted in full by an August 2014 rating decision.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination was conducted in April 2014.  The examiner concluded that the Veteran's back disability was less likely caused by in-service injury, noting that although the Veteran was involved in a car accident, the records related to that accident did not list back treatment or complaint.  The examiner also stated that no treatment for the back was seen until 1994, over 20 years after service.  The examiner then implies that there was no treatment until 2007, before asserting that there is nothing showing treatment from the time he got out of service.  The examiner does not appear to have reviewed the entire record as private treatment records show complaint of back pain in March 1989, asserting back pain since November, as well as multiple instances of back pain after that date.  The Veteran has also contended back pain since service, and asserts that he has sought treatment for that pain since service, but that early records were not available from his treating chiropractor.  A November 2000 treatment note states that the Veteran started coming to the office in 1977 or 78, and that he has had trouble with his neck and back off and on since 1978.  The Board notes that this same note asserted that a traumatic insult could have been part of the problem years past but would have no bearing on his particular problem at this time.  Upon remand, a supplemental opinion should be obtained that considers the complete record.   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the April 2014 examiner, or another appropriate clinician, and request an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability was caused by or is etiologically related to service, to include a 1971 motor vehicle accident.  The clinician is advised that the Veteran reported back pain since service, and that a November 2000 private treatment record indicates that the Veteran started treatment with that provider in 1977 or 1978 and has had trouble with his back off and on since 1978, although that same note indicated that traumatic insult could have been part of the problem years past but would have no bearing on his particular problem at this time.  There are multiple reports of back pain in the Veteran's private treatment records, the earliest of which is a March 1989 treatment note asserting that the back pain began the previous November.  The Veteran has asserted that earlier records were no longer available from the treatment provider.  

Any opinion offered must be supported by a complete rationale.  

2.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




